The Opinion of the court was delivered by
•Stephen, J.
The question in this case arises Upon the true construction of an act of assembly passed in the year 1796, ch. 67, s. 19. The act provides, “that any person or persons who shall hereafter be convicted of giving a pass to any slave or person held to service, or shall be found to assist by advice, donation or loan, or otherwise, the transporting of any slave, or any person held to service, from this state, or by any other unlawful means depriving a master or owner of the service of his slave, or person held to service, for every such offence the party aggrieved shall recover damages in an action on the case against such offender or offenders, and the offender is also liable to be indicted, an‘d on conviction to be fined a sum not exceeding two hundred dollars.” The indictment in this case charges nothing moré than that the party prosecuted gave a pass to a slave, the property of a certain John Withers, contrary to the act of assembly in such case made and provided, without avering any loss of service by the master or owner. The question *10is-, whether sach an indictment is sufficient, in point of law,' as having charged all the essential ingredients necessary to constitute an offence according to the true construction of the 19th section of the above mentioned act of assembly? It was strongly contended by the counsel for the plaintiff in error, that according to the true construction of the act of assembly, it was not intended by the legislature, that the giving of a pass alone, to a slave, should be ptinished in the inatinef therein prescribed, and that it was only pro-v hibited as one of the means by Which the offence of depriving the master of the service of the slave wás to be consummated. This, it seems to the court, is a fair construction of the law, and that the party could not property be said to be aggrieved, so as to entitle him to his civil suit for the recovery of damages, without áctuál loss of service; and upon referring to the law, it will be found that the Criminal process cab only be ¡restarted to upon the same grounds or circumstances which would authorise ta civil Action. The court are therefore of opinion, that the of-fence contemplated by the law, is not charged in the indictment, and that the judgment of the court beltaw must be reversed»
ÍÚDGMENT REVERSED!